 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   SFM LLC,                                          No. CV-19-04820-PHX-JAT
10                 Plaintiff,                          ORDER
11   v.
12   Best Roast Coffee LLC, et al.,
13                 Defendants.
14
15          Pending before the Court is Defendants Best Roast Coffee (“Best Roast”) and
16   Jason Roe’s Motion to Stay the Proceedings and Compel Arbitration and, Alternatively,

17   Motion for Dismissal, (Doc. 20). Plaintiff SFM LLC (“Sprouts”) has responded, (Doc.
18   21), and Defendants have replied, (Doc. 25). The Court now rules on the motion.

19          I.     Background

20          Sprouts operates a chain of grocery stores that emphasizes healthy and affordable
21   food. (Doc. 1 at 3-4 ¶¶ 16, 18). Among other items, Sprouts sells pre-packaged products
22   under its “Sprouts Market Corner” and “Market Corner Trademarks.” (Id. at 5 ¶ 28).

23   Sprouts also offers its customers coffee under the trademarks “Sprouts” and “Sprouts

24   Farmers Market.” (Id. at ¶ 30). Consumers may find Sprouts’ branded products only in

25   Sprouts’ grocery stores, or on its web site and “Instacart platform.” (Id. at 6 ¶ 31).

26          In December of 2015, Sprouts entered into a business relationship with Best Roast,
27   a private label coffee bean and equipment distributor, whereby Sprouts would order
28   coffee and coffee-related equipment from Best Roast. (Id. at 8 ¶¶ 43-50). When Best
 1   Roast failed to deliver on several of Sprouts’ equipment orders, or to reimburse Sprouts,
 2   Sprouts sued Best Roast and its CEO—Jason Roe—for damages in October 2017. (Id. at
 3   8-9 ¶¶ 51-57). Roe later emailed Sprouts employees to inform them that Best Roast was
 4   “beginning to target Coffee [sic] customers into Sprouts now, via www.Sprouts.Coffee”
 5   and asking them to “join [Best Roast] in attracting more attention of coffee customers,
 6   who currently [do] not shop at [S]prouts.” (Doc. 1-5, Ex. D, at 2). Pictures of
 7   www.sprouts.coffee from May of 2018 reveal that Best Roast claimed its coffee was sold
 8   in Sprouts’ stores under the Market Corner brand and that Sprouts “uses equipment, SOP
 9   processes, ‘Know How,’ and Trade Secrets of Best Roast” pursuant to an agreement
10   between the parties. (Doc. 1-8, Ex. G, at 2-4, 6-9). Likewise, on www.bestroast.coffee,
11   Best Roast listed nearly four-pages-worth of Sprouts locations that it claimed served Best
12   Roast’s coffee, explaining its “focus now is guiding, daily coffee drinkers, into resently
13   [sic] established Sprouts farmers Market Market Corner, Tea—Coffee—Espresso Bar.”
14   (Doc. 1-7, Ex. F., at 9-13).
15          Although Best Roast initially complied with Sprouts’ demand to cease attempting
16   to associate itself with Sprouts online, Best Roast resumed this behavior in July of 2019,
17   even sending Sprouts an email insisting that their relationship continue. (Doc. 1 at 10-11
18   ¶¶ 68-70). The email attached two links to a press release about Best Roast in which Roe
19   boasted of an ongoing business relationship between Sprouts and Best Roast. (Docs. 1-
20   10, Ex. I; 1-11, Ex. J). Later that month, Roe sent an email to Sprouts claiming “Sprouts
21   and Magnetized water[] was the resent [sic] topic of discussion in Harvard this year too. I
22   did the breakthrough innovation as my final assignment in the ‘Disruptive Strategy’
23   module at Harvard Business School.” (Doc. 1-13 at 2). He also complained that Sprouts
24   had “shut down any social media of Sir Richard Branson and I promoting espresso bars
25   and Sprouts,” a decision he felt “did not seem to serve [S]prouts espresso coffee revenue
26   interest and came at the expense to Sprouts of lost high profile promotion.” (Id.) Roe was
27   adamant that, with his help, Sprouts could increase its “stock price back to its deserving
28   strength above $25, allot [sic] faster than day to day and conventional methods would.”


                                                -2-
 1   (Id.).
 2            On July 25, 2019, Sprouts filed a complaint in this Court seeking injunctive relief
 3   and damages based on claims that Best Roast engaged in: trademark infringement,
 4   cybersquatting, false endorsement, and false advertising. (Doc. 1 at 16-20).
 5            II.   Discussion
 6                  A. Legal Standard
 7            The Federal Arbitration Act (“FAA”) applies to arbitration agreements in contracts
 8   affecting interstate commerce, and provides that such agreements “shall be valid,
 9   irrevocable, and enforceable, save upon such grounds as exist at law or in equity” to
10   revoke them. 9 U.S.C. §§ 1, 2. Thus, when a valid arbitration clause applies to a dispute,
11   the FAA “leaves no place for the exercise of discretion by a district court, but instead
12   mandates that district courts shall direct the parties to proceed to arbitration on issues as
13   to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd,
14   470 U.S. 213, 218 (1985). Of course, because “arbitration is a matter of contract . . . a
15   party cannot be required to submit to arbitration any dispute which he has not agreed so
16   to submit.” United Steelworkers v. Warrior Gulf & Nav. Co., 363 U.S. 574, 582 (1960).
17   A court’s first task, then, is to determine whether the parties have agreed to arbitrate the
18   dispute in question, applying “general state-law principles of contract interpretation,
19   while giving due regard to the federal policy in favor of arbitration by resolving
20   ambiguities as to the scope of arbitration in favor of arbitration.” Wagner v. Stratton
21   Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996). “[A]s with any other contract, the
22   parties’ intentions control, but those intentions are generously construed as to issues of
23   arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,
24   626 (1985). But “[t]he presumption in favor of arbitration . . . does not apply ‘if
25   contractual language is plain that arbitration of a particular controversy is not within the
26   scope of the arbitration provision.’” Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042,
27   1044–45 (9th Cir. 2009) (citation omitted).
28                  B. Arbitration


                                                 -3-
 1          Best Roast argues that because all of Sprouts’ claims “arise directly from the
 2   parties’ business relationship established by” their “Non-Circumvention Agreement” (the
 3   “NCA”) the Court must compel the parties to arbitrate these claims. (Doc. 20 at 5-8). In
 4   response, Sprouts contends (1) it never agreed to arbitrate the disputes involved in the
 5   instant case and (2) the NCA does not apply at all because the parties’ indemnification
 6   agreement superseded it. (Doc. 21 at 2). Even assuming the NCA has not been
 7   superseded, the Court agrees with Sprouts.
 8          The arbitration clause in the NCA provides that “any dispute, controversy, or
 9   claim related to or arising from the terms of this Agreement . . . shall be settled by
10   arbitration. (Doc. 20, Ex. D, at 20). For a claim to be properly characterized as relating to
11   or arising from a given contract under Arizona law, “it must, at the very least, raise some
12   issue the resolution of which requires a reference to or construction of some portion of
13   the contract itself.” See Dusold v. Porta-John Corp., 807 P.2d 526, 530 (Ariz. Ct. App.
14   1990); see also Sun Valley Ranch 308 Ltd. P’ship ex rel. Englewood Props., Inc. v.
15   Robson, 294 P.3d 125, 131–32 ¶ 22 (Ariz. Ct. App. 2012) (explaining that unjust
16   enrichment claims would be subject to arbitration clause because whether defendants
17   were enriched without justification required examining the contract’s terms). Arizona
18   courts reason that, when a claim lacks such a connection, parties employing this language
19   could not reasonably have intended the arbitration clause to cover it. Dusold, 807 P.2d at
20   530. Thus, the relevant inquiry is whether resolving Sprouts’ claims (trademark
21   infringement, cybersquatting, false endorsement, and false advertising) necessarily
22   requires consideration of the NCA’s terms.
23          Aside from recitals and various miscellaneous provisions—including the dispute
24   resolution clause—the NCA’s critical terms are contained in Article I, which is titled
25   “Non-Circumvention.” (Doc. 20, Ex. D, at 19). Section I of that Article states that, absent
26   Best Roast’s permission, Sprouts shall not “contact or initiate contact at any time for any
27   purpose, either directly or indirectly, the Opportunity or any officers, directors,
28   shareholders, consultants, attorneys, employees, agents or other affiliates of the


                                                  -4-
 1   Opportunity, or any other property or property whose identity was revealed through the
 2   efforts of [Best Roast].” (Id.). Section I provides further that, absent Best Roast’s
 3   permission, Sprouts “agrees not to undertake any transaction or a series of transactions of
 4   any kind with the Opportunity or to collect any fees in connection with the Opportunity.”
 5   (Id.). Although the NCA does not define “Opportunity,” neither party disputes that it
 6   refers to Sprout’s opportunity to purchase goods and services from Best Roast, namely
 7   the opportunity to use its claimed proprietary coffee-making method in Sprouts’ stores.
 8   (Id. at 24; Docs. 20 at 3; 21 at 7). Section II contains the NCA’s other relevant terms and
 9   forbids the parties from disclosing any trade secrets that the parties have communicated
10   to each other to third parties without express written permission. (Doc. 20, Ex. D, at 20).
11          After reviewing these provisions, it is clear and obvious that none of Sprouts’
12   claims have anything to do with them. Section I, after all, imposes obligations only on
13   Sprouts, preventing it from communicating with any of Best Roast’s contacts associated
14   with its coffee business without permission. Moreover, this case does not concern any
15   “transactions of any kind with the Opportunity.” Indeed, Sprouts seeks precisely the
16   opposite—one of its goals in this litigation is to end Best Roast’s attempts to associate
17   itself with Sprouts through its online activity following Sprouts’ termination of its
18   business relationship with Best Roast. (See Doc. 1 at 9 ¶ 57). Nor do Sprouts’ claims
19   implicate trade secrets belonging to either party. In short, whether Best Roast engaged in
20   trademark infringement, cybersquatting, false endorsement, or false advertisement—after
21   Sprouts had already sued it for damages—does not depend on any rights or obligations
22   established by the NCA. Accordingly, because resolving Sprouts’ claims does not require
23   “reference to or construction of some portion of the” NCA, its dispute resolution clause
24   does not apply to them. See Dusold, 807 P.2d at 530.1
25          III.   Conclusion
26          Based on the foregoing,
27
     1
       Best Roast’s alternative request that this Court dismiss Sprouts’ claims for failure to
28   state a claim upon which relief can be granted is similarly premised on its contention that
     the arbitration clause applies, (Doc. 20 at 8), thus the Court need not separately address it.

                                                 -5-
 1         IT IS ORDERED that Defendants’ Motion to Stay the Proceedings and Compel
 2   Arbitration and, Alternatively, Motion for Dismissal (Doc. 20) is DENIED.
 3         Dated this 24th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
